Citation Nr: 0204438	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  96-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired back disorder. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  With respect to the current appellate 
review, the RO, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired back 
disorder in April 1998.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in October 1999, a transcript 
of which has been associated with the claims file.

In June 2001 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

Service connection has been granted for post-traumatic stress 
disorder, evaluated as 50 percent disabling; hemorrhoids, 
evaluated as 20 percent disabling; residuals of a cold injury 
to the left foot, evaluated as 20 percent disabling; 
residuals of a cold injury of the right foot, evaluated as 20 
percent disabling; and varicose veins of the left leg, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation is 80 percent (bilateral factor considered).  
Entitlement has been established to a 100 percent evaluation 
for compensation purposes on the basis of individual 
unemployability.

In a June 2000 statement the veteran raised the issue of 
entitlement to permanence of total disability.  Since this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In August 1982 the RO declined to reopen the previously 
denied claim of entitlement to service connection for a 
chronic acquired back disorder.  

2.  The evidence submitted since the August 1982 rating 
decision does not bear directly and substantially upon the 
issue at hand, is essentially cumulative or duplicative, and 
by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSION OF LAW

Evidence submitted since the August 1982 rating decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for a chronic acquired back disorder is 
not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c)  (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1982 
rating decision wherein the RO declined to reopen the claim 
of entitlement to service connection for a chronic acquired 
back disorder is reported in pertinent part below.

The veteran's service medical records including a report of a 
physical examination in September 1954, for separation from 
active duty, were silent for a back disability.  Clinical 
evaluations of the back and spine in service and at 
separation therefrom were normal.

April 1960 VA general medical and surgical examination 
reports were silent for any back disability.

A May 1965 VA physical examination report was silent for a 
back disability.

An October 1975 VA general medical examination report was 
silent for a back disability.

Other VA and private medical records dating from the mid 
1970's refer to complaints of back pain associated with low 
back disability variously diagnosed including low back 
syndrome, low back strain and chronic sprain.  

The veteran reported having low back pain since 1952.  He 
noted having surgery in the sacral region.  (The service 
medical records show the removal of a pilonidal cyst from the 
back but no evidence of a back disability.)

A June 1976 VA physical examination report revealed 
subjective complaint of recurring low back pain.  

A February 1981 VA examination report revealed lumbar disc 
disease by history and x-ray evidence of degenerative 
arthritic changes of the lower lumbar spine.  

Pertinent evidence submitted following the September 1981 
Board decision consists of July 1980 private hospital records 
noting a history of the removal of multiple pilonidal cysts, 
the last one in 1967.  The veteran noted since that time 
having had low back pain with radiating pain into the lower 
extremity.  

Also, he noted injuring his back in a construction accident 
in 1975.  Impression noted in the private hospital report was 
low back pain with possible etiologies including herniated 
nucleus pulposus, degenerative disease, arthritis, and 
lumbosacral strain.

A medical record dated in 1982 shows the veteran was 
considered to have a herniated nucleus pulposus at L4-5, and 
a ruptured disc at L5-S1.  

The evidence associated with the claims file subsequent to 
the August 1982 rating decision wherein the RO declined to 
reopen the claim of entitlement to service connection for a 
chronic acquired back disorder is reported in pertinent part 
below.

Also added to the record were voluminous subsequently dated 
VA medical records through 2001 referring to low back 
disability including degenerative disc disease.  

The veteran submitted duplicate medical records referring to 
back disability in 1980.  

In October 1999, the veteran was afforded a Travel Board 
hearing in Little Rock, Arkansas held before the undersigned.  
The hearing transcript is on file.  He claimed that his low 
back problems stemmed from an injury in Korea as a combat 
infantryman.  His spouse reported having married the veteran 
in 1975, and that he complained of low back problems all of 
the time.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence is "new" when it is not cumulative of evidence 
already of record and is not "material" when it could not 
possibly change the outcome of the case.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).  

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).
In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the Court ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).





Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

The Board recognizes that in new and material evidence claims 
the duty to assist is involves obtaining identified medical 
records.  Providing a medical examination and opinion applies 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is submitted.  See 38 C.F.R. § 3.159.  

A review of the record shows that VA has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim.  In particular, the veteran was afforded a 
Travel Board hearing in October 1999.  

In May 2000 the Board remanded this case to the RO for 
additional development of the evidence and identification of 
all sources of pertinent treatment records regarding the 
remaining issue on appeal.  That development having been 
completed, the case was returned to the Board for appellate 
consideration.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  




Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain. 

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for a chronic acquired back disorder, the previous denial of 
which the RO declined to reopen in August 1982.  

Moreover, the record at that time was without competent 
medical evidence demonstrating an etiologic link between a 
back disability including arthritic changes as first noted 
approximately 20 years following separation from service with 
any incident therein.  

The Board notes that the duplicate medical records submitted 
in support of the veteran's claim are of no probative value 
as they were previously considered by the Board in September 
1981.


The remaining clinical evidence added to the record since 
September 1981 dating through 2001 is new in that it is 
additional evidence that was not previously of record; 
however, it is cumulative in that it merely demonstrates the 
continuation of a chronic back disability with degenerative 
changes at a time dating many years following separation from 
service with no competent medical opinion relating any back 
disorder to service on any basis.  

Importantly, the new evidence submitted does not include 
competent medical authority which indicates in any way that 
the chronic back disability is related to any incident of 
active duty.  

The veteran's recent testimony that his back disability stems 
from an injury in service is repetitious of argument 
previously considered.

The veteran maintains that he developed a back as a result of 
injury in service.  The Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
person such as the appellant is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Overall, such added evidence does not bear directly and 
substantially on the specific issue at hand, and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The additional evidence is not both new and material.  
Accordingly, the veteran's claim of entitlement to service 
connection for a back disability with degenerative changes is 
not reopened.  38 C.F.R. § 3.156(a). 


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic acquired back disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



